Citation Nr: 1110959	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  03-18 826A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was previously before the Board in August 2004, when it was remanded for development and adjudication of inextricably intertwined issues.  The case returned before the Board in March 2007, when it was again remanded for additional development.  The case was again before the Board when the appeal was denied in a November 2008 decision.  The appellant appealed the Board's November 2008 denial to the United States Court of Appeals for Veterans Claims (Court).  In November 2010, the Court issued a memorandum decision vacating the November 2008 Board decision and remanding the matter to the Board for further adjudication.

The appellant testified at a travel Board hearing in August 2003.  A transcript of this hearing is associated with the claims file.

The Board notes that in the time since the Board's November 2008 decision, the Veteran has submitted a form to officially appoint a private attorney as his new representative in this case.  Accordingly, the name of the new representative is listed on the first page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The November 2010 Court memorandum decision presents discussion of the need for additional development in this case.  The Board hereby summarizes the Court's discussion for the purposes of informing this remand which seeks to accomplish compliance with the directives of the November 2010 Court memorandum decision.

The Board is under a duty to ensure compliance with the terms of its prior remands.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court's November 2010 decision finds that the Board failed to ensure compliance with the March 2007 Board remand orders.  Specifically, the Court found that the Board directed that the Veteran be afforded a VA examination to evaluate and discuss the effect of all of the Veteran's service-connected disabilities, both singly and jointly on his employability.  The Court found that the two VA medical opinions obtained in the processing of that March 2007 remand order did not evaluate and discuss the effect of the Veteran's service-connected disabilities jointly upon his employability.  The Court directs that "the Board is instructed to provide [the Veteran] with a new VA medical examination that considers the cumulative effects of all of his service-connected disabilities on his employability."

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination to evaluate the impact of his service-connected disabilities on his employability.  It is imperative that the Veteran's claims file be made available to the examiner for review in connection with the examination.  The examiner must evaluate and discuss the effect of all of the Veteran's service- connected disabilities, both singly and jointly, on the Veteran's employability.  The examiner should opine as to whether the Veteran's service-connected disabilities, without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The medical opinion must specifically include a discussion of the effect of the Veteran's service-connected disabilities jointly upon the Veteran's employability.

2.  After completion of the above and any other development the RO/AMC should deem necessary, the RO should review the expanded record and readjudicate the claim.  If the benefit sought remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


